Citation Nr: 1647522	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction now lies with the RO in New York, New York.

The Board notes that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was originally claimed as entitlement to service connection for PTSD, and originally adjudicated by the RO as entitlement to service connection for major depressive disorder (claimed as PTSD). However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

In an April 2013 VA Form 9, the Veteran requested a hearing. However, in an August 2014 Statement in Support of Claim, the Veteran stated that he wished to cancel his hearing. Accordingly, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that his acquired psychiatric disorder, to include PTSD and major depressive disorder, are the result of an in-service personal assault. Specifically, he alleges that he was involved in an accident on the flight deck of Air Craft Carrier U.S.S. Midway, and that after this incident he was ordered to work below deck. While working below deck, he was instructed to inform a seaman that he was not allowed to sleep while on duties. As a result, the seaman attacked the Veteran while he was sleeping. The Veteran was struck with steel-toe boots, which caused stomach and back injuries. The Veteran also notes that the following day, the seaman again struck him in the upper left corner of his skull with a steel wrench. The Veteran contends that this assault resulted in his current acquired psychiatric disorder. 

In this case, the Veteran's service treatment records indicate treatment for an assault in service in June 1971 while onboard the U.S.S. Midway. Therefore, given the evidence of record and the Veteran's statements, the Veteran's in-service personal assault has been conceded.

As for a diagnosis of an acquired psychiatric disorder, the Veteran was afforded a VA examination in June 2012, with and addendum opinion in September 2012. The examiner noted the personal assault in service, along with the corroborated service treatment records, as well as the Veteran's abuse during childhood and current family hardships. The VA examiner found a current diagnosis of major depressive disorder, but did not find that the Veteran met the criteria for PTSD. However, in a November 2016 Informal Hearing Presentation, the Veteran contends that he has a current diagnosis of PTSD, that he has been diagnosed with PTSD since 2000, and that he has been receiving treatment since November 2011. The Board notes that an April 2012 letter by M. A. M., LMSW, indicates a diagnosis of PTSD, chronic, with the three components of re-experiencing, avoidance, and arousal, all fulfilled. Therefore, the Board remands this matter for an additional VA examination to clarify the Veteran's currently diagnosed acquired psychiatric disorder.

Moreover, the Board remands this matter for an additional opinion as to the etiology of the Veteran's currently diagnosed acquired psychiatric disorder. The September 2012 VA examiner opined that the Veteran's currently diagnosed major depressive disorder was related to "complicated bereavement, conflict with daughter and conflict with wife over how to address daughter's behavior, and current estrangement from wife . . . ." Therefore, the examiner found that the Veteran's diagnosis of major depressive disorder "is less likely as not caused by or a result of the identified stressor (assault in his sleep)." 

However, since the VA examination, the Veteran has filed a March 2013 notice of disagreement (NOD) asserting that his acquired psychiatric disorder preexisted his service due to his childhood abuse, and that his acquired psychiatric disorder was aggravated in service. Specifically, the Veteran states that "[t]he fact that I was abused by my father as a child shows that I had depressive disorder before I entered the military. This existing condition was aggravated and made worse when I was assaulted on the U.S.S. Midway, sustaining serious injuries. My personal family tragedies just compounded an existing aggravated [service connected] condition."

In this case, a psychiatric disability was not noted upon entry into active duty service. As such, the presumption of soundness attaches and to rebut the presumption of soundness there must be clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation. 

While the Veteran was afforded VA examination in June 2012, with and addendum opinion in September 2012, there was no etiology opinion specifically addressing the question of whether the Veteran's acquired psychiatric disability, to include his currently diagnosed major depressive disorder, clearly and unmistakably preexisted service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service. Therefore, the Board remands this matter for an opinion that addresses such contention.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and/or private treatment records, to include all records of treatment at the Nassau Vet Center. Should they exist, associate such records with the Veteran's electronic claims file.

2. Thereafter, schedule a VA examination to determine the nature and etiology of any psychiatric disability found, to include PTSD and major depressive disorder. The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner. 

The VA examiner should offer opinions responding to the matters below: 

(a) Diagnose all current psychiatric disabilities and indicate whether or not there is a current diagnosis of PTSD.

(b) For any diagnosed acquired psychiatric disorder, to include PTSD and major depressive disorder, did the Veteran's acquired psychiatric disorder clearly and unmistakably (obviously or manifestly) exist prior to entrance into service? 

(c) If it is the VA examiner's opinion that the acquired psychiatric disability, to include PTSD and major depressive disorder, clearly and unmistakably preexisted service, was any preexisting acquired psychiatric disability clearly and unmistakably (obviously or manifestly) not aggravated (not permanently worsened beyond the natural progression) during active service? 

Note: The term "aggravated" means an increase in severity of the underlying disability that is not due to the natural progress of the disease. 

(d) If the VA examiner concludes that there is no clear and unmistakable evidence that the Veteran's acquired psychiatric disorder, to include PTSD and major depressive disorder, existed prior to service and was not aggravated by service, the VA examiner should then provide the following opinion: 

Is it at least as likely as not (50 percent or more probability) that the any acquired psychiatric disability is related to or the result of the Veteran's service?

For any diagnosis of PTSD, the examiner should clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressor.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's conceded in-service stressor of a personal assault while sleeping, in addition to the Veteran's medical history and the relevant medical science as applicable to the claim. The examiner's attention is directed to a June 2012 Statement in Support of Claim describing the Veteran's in-service stressor, and an April 2012 letter by M. A. M., LMSW, indicating a diagnosis of PTSD, chronic, with the three components of re-experiencing, avoidance, and arousal, fulfilled.

3. After completion of the above and any additional development deemed necessary, the claim should be readjudicated. If any determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

